Title: To John Adams from Arthur Lee, 6 October 1778
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      Chaillot Octr. 6th. 1778
     
     You have often complaind that taking care of the public Papers, and having the business of the Commission done in your rooms; was an unequal share of the public burthen apportiond to you.
     Whatever may be my sentiments on that point, yet to remove, as far as I can with propriety, all cause of discontent; I am willing to appropriate a room in my House for the meeting and deliberations of the Commissioners, and the custody of the public Papers; provided regular hours are appointed for those meetings, and that business. I will answer for the regular arrangement and preservation of the public Papers, and that the business of the public shall always be dispatchd before that of Individuals.
     Shoud this arrangement be agreable to you, and Dr. Franklin concurrs; the execution of it will meet with no moments delay from me.
     I have the honor to be with the greatest esteem Dear Sir Yr. most Obedt. Servt.
     
      Arthur Lee
     
    